Ross, J.
(dissenting). I concur with the dissenting opinion of Justice Lupiano, but would add the following observations. In a slightly different context where police officers were responding to a radio run of men with guns, the Court of Appeals instructed that, inter alia, the officers need not await “the glint of steel” (People v Benjamin, 51 NY2d 267, 271), before acting. Here a police officer was told by an identified informant that, while attempting to aid the victim of a crime, the informant’s life was threatened in that he was told that his head would be blown off —• a threat obviously implying the presence and possession of a gun(s). In investigating, Officer Burns, rather than finding a gun in the respondent’s waistband, as his colleagues did in Benjamin (supra), discovered instead an equally dangerous and concealed weapon, a five-inch steak knife. To hold, as a majority of this court does, that this instrument is not *549a dangerous knife (Penal Law, § 265.05), ignores the realities of life in this city. For, indeed, we are all aware that one thrust of this “steak” knife could inflict the same deadly results as the discharge of a bullet from a gun. This court’s determination will, in effect, create a two-tiered analysis in a potential life-threatening situation where no distinction should be drawn.